Citation Nr: 1135722	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for gastro esophageal reflux disorder (GERD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991 and from January 2002 to November 2003.  He also had a verified period of active duty for training (ADT) from March 1984 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005, July 2006, and April 2007 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a July 2006 rating decision, during the pendency of the appeal, the RO granted and increased 10 percent evaluation for GERD, effective from April 11, 2005 (date of service connection claim).  The Veteran has expressed his desire to continue the appeal with regard to this issue.  Consequently, the issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999).  

In April 2010, the Veteran testified at a Video Conference hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

In June 2010, the Board remanded this case for further evidentiary development of obtaining ongoing VA treatment records and a VA examination to determine the current severity of the Veteran's service-connected GERD disability.  The requested development was completed, and the remand orders were substantially completed.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The Veteran's service-connected gastro esophageal reflux disease is manifested by substernal pain, pyrosis, and regurgitation, but persistently recurring epigastric distress with dysphagia, productive of considerable impairment of health, has not shown. 


CONCLUSION OF LAW

The criteria for a an initial rating in excess of 10 percent for service-connected gastro esophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7399-7346 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, preadjudication VCAA notice was provided in an April 2005 letter, which advised the Veteran of what information and evidence is needed to substantiate his claim for compensation, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  Additional March and September 2006 letters further advised the Veteran how disability evaluations and effective dates are assigned and the type of evidence which impacts those determinations.  The September 2006 letter further advised the Veteran how to establish a higher disability rating for the claim on appeal.  

In any event, the Veteran's claim arises from the initial grant of service connection for GERD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159 (b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records and examination reports, a private treatment record, and lay statements.  In addition, the Veteran was afforded VA Digestive Conditions examinations in July 2006 and September 2010.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable laws and regulations, and considered the full history of the disability on appeal.  Although the claims file was not available to the June 2006 examiner, that examiner recorded the Veteran's reported history of his service-connected GERD disability and documented his reported symptomatology of GERD.  Moreover, the Veteran was subsequently afforded an additional VA examination in September 2010 whereby the claims folder was available for review.  There is no reason to believe that the severity of the disorder has changed since the most recent September 2010 VA examination.  

As discussed above, the VCAA provisions have been considered and satisfied.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that his gastro esophageal reflux disease (GERD) has been more disabling than indicated by the assigned ratings.  Specifically, he asserts that his current disability reflects the criteria specified for the assignment of a 30 percent disability evaluation.  He therefore contends that a higher rating is warranted. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's GERD disability has been rated by analogy as a hiatal hernia under Diagnostic Code 7346.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2010).  Under that Diagnostic Code, a 60 percent rating is assigned when there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A 30 percent rating is assigned when there is persistent recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.

A 10 percent rating requires two or more of the symptoms for the 30 percent evaluation of less severity.  Id.

At the outset, the Board acknowledges that the Veteran has repeatedly resubmitted copies of his service treatment records which demonstrate that he sought treatment in November and December 2002 for heartburn and pain in his neck and shoulder with a diagnosis of acid reflux.  An April 2003 service treatment record shows treatment for complaints of neck pain which was treated with medication used to treat GERD.  However, the Board notes that where the question for consideration is the propriety of the initial rating assigned, the adjudicator will evaluate the medical evidence dating from the effective date of the grant of service connection which in this case is April 11, 2005.  

In any event, in 2005, a March private treatment record shows that the Veteran received a refill of Protonix for GERD.  An April statement of the Veteran indicates that, other than while on active duty, and with the exception of medication refills, he did not receive any further treatment for his service-connected GERD disability.  

In July 2006, the Veteran was afforded VA Digestive Conditions and Miscellaneous examination which revealed that his GERD disability was manifested by the following symptomatology:  pain in the neck, right ribs, and shoulder which subsided with the use of Aciphex medication; dysphagia with solid food; daily reflux and regurgitation following lunch, sometimes resulting in vomiting depending on size of meal, and more so with ingestion of spicy foods and when drinking tea or soda; and daily pain following meals depending on food content.  However, the Veteran denied surgical treatment of hernias, malignancies, problems swallowing liquids, radiating pain to the arms, and hematemesis or melena.  His daily medications included 40 milligrams of Protonix daily.  A physical examination of the mouth was negative for oral mucosa ulcerations, erosion, and crusting of oral cavities.  Upper gastrointestinal diagnostic and clinical tests included a Barium swallow which revealed a sliding hiatal hernia with gastro esophageal reflux up to the distal one-third esophagus without radiographic evidence of esophageal ulcerations.  The stomach, duodenal bulb and proximal visualized small bowel were normal.  There was no evidence of gastric or peptic ulcer disease.  The examiner diagnosed GERD without evidence of chronic peptic esophagitis.  

In his August 2006 Notice of Disagreement, the Veteran asserted that his GERD symptomatology met the criteria for a 30 percent disability evaluation under 38 C.F.R. § 4.1114, Diagnostic Code 7346.  He reported constant shoulder, neck, chest, and upper arm pain with regurgitation and constant indigestion and heart burn.  Subsequently, in a September 2006 statement, he noted that the March 2005 private treatment record indicates that his GERD medication was increased to 40 milligrams.  He asserted that a VA examination would show that an increased evaluation is warranted.

In April 2008, the Veteran's VA Form 9 asserted that the July 2006 VA examination was inadequate because he was unable to swallow the Barium for testing.  His reported symptoms included persistent recurrent epigastric distress and regurgitation with shoulder, neck, and right rib pain that causes him to stop what he is doing to vomit.  He stated that extreme shoulder pain causes him to stop what he is doing 3 to 4 times per day and usually required massage for relief.  While the medications helped the pain, it did not relieve it.  

From November 2008 to June 2009, VA treatment records show a past medical history of acid reflux and a hiatal hernia with no new complaints.  His medications included a single daily dose of 20 milligrams of Omeprazole.  

In April 2010, the Veteran was afforded a Video Conference Hearing.  He reported that his GERD medications had been changed in the past because they become ineffective with extended use.  At the time of this hearing, his only treatment for GERD included daily dose of 20 milligrams of medication, however, his service-connected GERD disability had reportedly worsened over the years.  Significantly, he stated that so long as he takes his medication, he does not experience bad effects of daily regurgitation.  However, if he eats spicy food, he reportedly would have to seek treatment at a hospital.  He avoids eating tomatoes/foods that contain tomatoes, and drinking tea, sodas, water, and orange juice.  He stated that his symptoms are bad if he does not eat, and if he is stressed, he experiences pain in his neck, shoulders, and throat.  The Veteran reported regurgitation upon walking around after eating or if he takes too big of a bite of food.  In regards to the effects of his GERD disability, he stated that he was told in November 2007 and April 2003 that his complaints concerning his neck, mouth, speech, and shoulder pain are all secondary to his GERD disability.  He stated that his speech is often slurred due to tightness in his chest and shoulders.  He stated that while his symptoms are okay with medication, he sometimes continues to have pain at night, especially in his shoulders and neck.  

A June 2010 VA treatment record shows complaints of increased reflux breakthrough with his current Omeprazole medication.  The Veteran also reported nonexertional chest tightness radiating into the neck.  He was prescribed an additional 150 milligrams of medication to use in the evening.  

In August 2010, a Cardiovascular Stress Test was normal without clinical or electrocardiographic evidence of Ischemia.  

In September 2010, the Veteran was afforded an additional Digestive Conditions VA Examination.  The claims file was reviewed and the examiner stated that the was no evidence of gastric or peptic ulcer disease.  The Veteran's symptoms included:  reflux of food and acidic matter (mostly liquid and sometimes food material) into the throat 3 times a day and pain in the chest and side for up to one hour with ingestion of tomatoes and broccoli.  Current treatment included Omeprazole medication once a day and two 75 milligram tablets of Zantac two to three times a day.  The Veteran further stated that he had to use one and a half pillows to elevate his head while laying down.  Despite experiencing the aforementioned symptoms, the Veteran denied vomiting, trouble swallowing, abnormal bowel movements, and recent GI bleeding.  The Veteran presented a dental note that mentioned a diagnosis of periodontal disease.  A physical examination revealed that the Veteran was not anemic, his throat was normal, there was no rigidity or hepatosplenomegaly, and the neck was without swelling or tenderness.  There was mild epigastrium and lower abdominal discomfort.  The examiner noted the July 2006 VA examination findings of a very small hiatal hernia and gastroesophageal reflux, however, on this occasion, diagnostic testing did not show a definite hiatal hernia, reflux ulcerations, or filling defects.  Nonetheless, the examiner stated that although the current upper gastrointestinal series was reported as normal, the 2006 findings may not be consistently seen on upper gastrointestinal series and their absence does not negate such diagnosis.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's GERD is appropriately evaluated as 10 percent disabling and an initial rating in excess of 10 percent for the Veteran's GERD disability is not warranted at any time during the claim period.  

In this regard, the competent medical evidence of record demonstrates that the Veteran's symptoms of GERD have not resulted in persistent recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  

The Board acknowledges the Veteran's consistent complaints of regurgitation, heartburn with pain in his chest, shoulder, and right rib, and his reports of having to stop what he is doing to vomit or due to shoulder pain.  Similarly, the July 2006 and September 2010 VA examination reports reflect that the Veteran's GERD has been manifested by pyrosis and regurgitation, as well as substernal pain.  See 38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 7346.  However, persistent recurrent epigastric distress has not been evidenced by the VA treatment records and examination reports or the Veteran's testimony.  Specifically, at the April 2010 Video Conference hearing, the Veteran himself testified that he usually does not experience bad effects such as daily regurgitation with the use of medication.  He further stated that such conditions occur with walking around shortly after eating and if he takes too big of a bite.  Moreover, the VA treatment records dated from November 2008 to June 2010 show no complaints pertaining to his service-connected GERD disability with the exception of some breakthrough indigestion noted in June 2010, for which his medications were adjusted accordingly.  Moreover, the July 2006 VA examiner stated that there was no radiologic evidence of chronic peptic esophagitis and the September 2010 epigastric studies were normal.

In regards to the Veteran's complaints of vomiting due to GERD, while such complaints are noted throughout the record, at the July 2006 VA examination, the Veteran reported sometimes vomiting dependent on factors such as the content and size of his meals.  Significantly, the Veteran has never reported, nor does the record show, frequent vomiting at any time during the period of this claim.

In regards to dysphagia, although it was noted at the July 2006 VA examination with regard to food, it was denied with liquids.  At the September 2010 VA examination, the Veteran denied any trouble swallowing regardless of consistency.

In regards to substernal, arm, and shoulder pain that reportedly caused the Veteran to have to stop what he was doing 3 to 4 times per day, although pain was reported at the July 2006 VA examination and in the Veteran's lay statements, the July 2006 VA examination noted that it subsided with the use of Aciphex medication and an August 2008 statement asserted that while medication helps the pain, it does not relieve it.  In addition, at the April 2010 Video Conference hearing, the Veteran indicated that he only experienced such pain when he was stressed and sometimes at night.  Moreover, at the September 2010 VA examination, the Veteran reported pain in the chest and side lasting up to one hour with the ingestion of only certain foods.

Perhaps most importantly, while the above symptoms have been noted, the objective medical evidence of record has not shown a considerable impairment of the Veteran's health due to the aforementioned GERD symptomatology.  Indeed, at the July 2006 VA examination, the Veteran denied experiencing the following:  surgical treatment of his hernia, malignancies, radiating pain into the arms, and hematemesis or melena and he was not anemic.  Moreover, examination of the Veteran's mouth at the July 2006 VA examination was negative for ulcerations, erosion, and crusting of oral cavities.  The July 2006 barium swallow showed that his stomach, duodenal bulb, and proximal visualized small bowel were normal, and there was no evidence of gastric or peptic ulcer disease.  In addition, the September 2010 VA examination report noted that the Veteran was not experiencing any unintentional weight loss, esophageal ulcerations, or gastric or peptic ulcer disease due to his service-connected GERD disability.  Moreover, symptoms such as hematemesis or melena and dysphagia were further denied.  Although the Veteran testified at the Video Conference hearing that he has been told that his speech difficulties and alleged oral conditions are secondary to his GERD disability, he has not submitted any objective medical evidence showing a diagnosis of such conditions or to support such assertions.  Indeed, although the Veteran did present a dental note indicating a diagnosis of periodontal disease to the September 2010 VA examiner, he has not submitted the note into evidence, nor has he submitted any objective medical evidence that tends to relate that diagnosis to his service-connected GERD disability.  

Consequently, the Board concludes that the Veteran's service-connected GERD disability is appropriately evaluated as 10 percent disabling and an initial rating in excess of 10 percent is not warranted at any time since the award of service connection. 

The Board has also considered whether the Veteran's GERD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In summary, the Board concludes that the medical findings on the VA treatment records and on the July 2006 and September 2010 VA examinations are of greater probative value than the Veteran's allegations regarding the severity of his service-connected GERD disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned, and do not more nearly approximate the criteria for a higher evaluation. Therefore, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for GERD at any time. See Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the most probative evidence fails to establish the criteria is for a higher disability rating in excess of 10 at any time, the preponderance of the evidence is against the claim and an initial rating in excess of 10 percent for GERD is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).









ORDER

An initial disability rating in excess of 10 percent for gastro esophageal reflux disease is denied. 



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


